DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 9/7/21. By virtue of this amendment, claims 33-37 are newly added, claims 10-14, 18-23 and 27-32 are cancelled and thus, claims 1-9, 15-17, 24-26, 33-37 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 9/7/21 have been fully considered but they are not persuasive. Applicant’s arguments with respect to independent claims 1, 15 and 24. Examiner does not find Applicants arguments persuasive for following reason:
Applicant’s arguments that, “Grajcar does not show that its system is capable of emitting UVA1 light that is at least 10% of total light output, as claimed in claim 1” and “Claim 1 is patentable over the cited reference, as the reference does not disclose or render obvious several features of the claim, as discussed above. Further, claims 15 and 24 are patentable over the cited reference, as the claims recites similar, relevant features”.
Examiner disagrees with Applicant, Grajcar discloses all structure or all feature as recite in claims 1, 15 and 24, for one of example, Grajcar discloses in operation, predetermined light wavelength and the dimming device (34) can be adjusted to provide the optimum predetermined light as shown in paragraph [0039] and the intensity of the light can be dynamically changed by the controller (200) either by increasing or decreasing voltage for light output intensity as shown in paragraph [0055]. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations recite “wherein the UVA1 light is at least 10% of the total light output from the light engine”. Based on claim 1, in specification, Examiner sees no-where disclose “the at least 10% of the total light output from the light engine”. For example, page 12, line 33-35, page 13, lines 5-25, Examiner only see a controller and programmable timer(113) can be adjusted so that more or less light is provide throughout a day to provide a beneficial dosage of UVA1 light.
Regarding claim 24, the limitations recite “wherein the amount of UVA1 light as a percent of the total light output from the light engine is increased from 0% to up to 10%”. Examiner does not see how to provide or disclose or teach “the amount of UVA1 light as a percent of the total light output from the light engine is increased from 0% to up to 10%”.
Regarding claim 33, the limitations recite “wherein the controller is configured to set the visible light and to set the UVA1 light such that the UVA1 light is at least 10% of said total light output, which includes the visible light”. For example, page 12, line 33-35, page 13, lines 5-25, Examiner only see a controller and programmable timer(113) can be adjusted so that more or less light is provide throughout a day to provide a beneficial dosage of UVA1 light.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-17, 24-26 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over by Grajcar (US Pub. No: 2017/0290124).
Regarding claim 1, a control and system of Grajcar discloses in figures 1, 5-7 that, a light engine comprising; a light emitter that emits a UVA1 light having a wavelength in a first range of 360 nanometers (nm) to 400 nm; a light element that emits a visible light in a second range of 400 nm to 700 nm(paragraphs [0024 and 0041]); and a controller (dimming device (108) which includes program(114) and timer(113)) coupled to the light emitter and the light element, the controller (dimming device (108) which includes program(114) and timer(113)) is obviously disclose or capable of performing that, configured to control the duration and intensity of UVA light emitted by the light emitter and the duration and intensity of the visible light emitted by the light element(figures 5 and 7); wherein the percent of UVA1 light compared to the total light output from the light engine is 10% or more. Paragraphs [0027-0042].
Regarding claim 2, Grajcar discloses wherein the emission of the visible light by the light element and the emission of the UVA1 light by the light emitter is controlled independently by the controller. Figures 5-6, paragraph [0036].

Regarding claims 4-7 and 9, Grajcar discloses wherein a majority of the visible light in the second range of 400 nm to 700 nm is a green light in a third range of 490 nm to 580 nm and wherein the green light is in a fourth range of 520 nm to 540 nm and wherein the amount of UVA1 light and green light emitted is at least 75% of the spectral output of the light engine and wherein the amount of UVA1 and green light emitted is at least 90% of the spectral output of the light engine and wherein a ratio of the UVA1 light over a sum of UVC, UVB and UVA2 light emitted by the light engine is greater than 95%.
The limitations are not of patentable merits since they are directed to a manner of operating the control device which do not differentiate apparatus claim from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 8, Grajcar discloses, wherein the emitted UVA1 light and visible light is substantially free of light having wavelengths in the UVC, UVB and UVA2 ranges. Paragraphs [0024 and 0041].
Regarding claim 15, the control and system of Grajcar is obviously discloses or capable of performing that a method of reducing stress and anxiety in animals comprising: providing the animals with a visible light that is within a human visual wavelength range of 400 nm to 700 nm (paragraphs [0024 and 0041]); and providing UVA1 light that is at least 10% of the sum of the visible light plus the UVA1.(figure 1, 5-7 of Grajcar teaches all the structural limitations of the claim) and paragraphs [0027-0042] and in operation, predetermined light wavelength and the dimming device (34) can be adjusted to provide the optimum predetermined light as shown in paragraph [0039] and the intensity of the light 
Regarding claim 16, the program and timer of Grajcar is capable of performing that, wherein the visible light is provided to the animals for a first period of time every day, and the UVA1 light is provided to the animals for a second period of time every day. Figure 5 for program (114) and timer (113) and figure 7 for setting time and voltage.
Regarding claim 17, the program and timer of Grajcar is capable of performing that, wherein the first period of time is longer than the second period of time. Figure 5 for program (114) and timer (113) and figure 7 for setting time and voltage.
Regarding claim 24, a control and system of Grajcar is obviously discloses or capable of performing that, a method of providing light to agricultural animals comprising: providing a visible light m the human visible range to the agricultural animals; providing, with a light engine coupled to a controller (figures 1, 4-6), an increasing amount of UVA1 light to the animals during a time (see figure 7 for different voltage and time) when the visible light is provided to the agricultural animals; wherein the amount of UVA1 light as a percent of the total light output from the light engine is increased from 0% to up to 10%. Paragraphs [0027-0042].
Regarding claim 25, the control system of Grajcar is capable of performing that, further comprising: providing the UVA1 light as light having a wavelength in a range of 360 nanometers (nm) to 400 nm to the animals; and wherein the visible light is a green light having a wavelength in the range of 490 nm to 580 nm. Paragraphs [0024 and 0041].
Regarding claim 26, Grajcar discloses wherein the green light has a wavelength in the range of 520 nm to 540 nm. Paragraphs [0024 and 0041].


Regarding claim 34, the controller of Grajcar obviously disclose wherein the total light output from the light engine is substantially free of UVC, UVB and UVA2 light. Figures 2-3.
Regarding claim 35, the controller of Grajcar obviously disclose wherein a ratio of the UVA1 light over a sum of a total of UVC, UVB and UVA2 light emitted by the light engine in the total light output is greater than 95%.Paragraphs [0039, 0055].
Regarding claim 36, the controller of Grajcar obviously disclose wherein the light engine provides the visible light and wherein the controller is configured to set the visible light and to set the UVA1 light such that the UVA1 light is at least 10% of said total light output, which includes the visible light. Paragraphs [0039, 0055].
Regarding claim 37, the controller of Grajcar obviously disclose wherein the total light output from the light engine is substantially free of UVC, UVB and UVA2 light. Paragraphs [0039, 0055].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Minh D A/
Primary Examiner
Art Unit 2844